NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 13, 2019* 
                                 Decided March 13, 2019 
                                              
                                          Before 
 
                         MICHAEL B. BRENNAN, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
                          
                         AMY J. ST. EVE, Circuit Judge 
 
Nos. 16‐3676 & 17‐1842 
 
ADEOYE O. ADEBOWALE,                           Petitions for Review of Orders from the 
      Petitioner,                              Board of Immigration Appeals. 
                                                
      v.                                       No. A098‐814‐677 
                                                
WILLIAM P. BARR,                                
Attorney General of the United States, 
      Respondent. 
                                        O R D E R 

       In Adebowale v. Mukasey, 546 F.3d 893 (7th Cir. 2008), we dismissed for lack of 
jurisdiction Adeoye Adebowale’s petition for review of a Board of Immigration Appeals 
order denying his motion to reopen his asylum case. Adebowale now appeals two 
subsequent BIA orders denying two further motions to reopen the case. We 
consolidated the appeals for purposes of disposition. Because Adebowale has not 



                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
Nos. 16‐3676 & 17‐1842                                                            Page  2 
 
shown changed country conditions to excuse his untimely motions, we affirm in part 
and dismiss in part.   

       Adebowale, a Nigerian‐born citizen of the United Kingdom, traveled to the 
United States in December 2004 under the Visa Waiver Pilot Program, see 8 C.F.R. 
§ 217.2, and overstayed. The following year, he applied for asylum, stating that he faced 
persecution in the United Kingdom because of his work as a human rights attorney. But 
Adebowale missed his asylum hearing, so an Immigration Judge dismissed the case and 
entered an in absentia order of removal; the BIA upheld that decision. Because his 
appeal raised only unreviewable questions of fact, we dismissed his appeal for lack of 
jurisdiction. See Adebowale, 546 F.3d at 895. 

       Adebowale remained in the United States and, in June 2016, moved to reopen his 
asylum case based on changed country conditions that, he said, led him to fear for his 
safety if he returned to the United Kingdom. Because the 180‐day deadline for filing a 
motion to reopen an in absentia order had long since passed, see 8 U.S.C. 
§ 1229a(b)(5)(C)(i), he sought to satisfy one of the exceptions to the time limit by raising 
a claim for asylum based on changed country conditions arising in the country of 
nationality, 8 U.S.C. § 1229a(c)(7)(C)(ii). In a sprawling motion, he cited various 
incidents involving American and British police that, he asserted, reflected some 
unspecified form of collusion against him. The BIA, however, found “no objective 
evidence” of any material change in Britain, and dismissed the motion as untimely, 
explaining that any motion to reopen was due within 180 days after the immigration 
judge entered the September 2006 in absentia order of removal. See 8 U.S.C. 
§ 1229a(b)(5)(C)(i). 

       Two months later, Adebowale filed a similar motion seeking reconsideration of 
the BIA’s denial of his June 2016 motion, and alternatively seeking to reopen his case 
based on changed country conditions. In a cover letter, Adebowale asserted that 
“Various News Articles”—which he neither attached nor identified—reflected 
increased hostility toward racial minorities in the aftermath of Britain’s vote to leave the 
European Union. He also referenced the killing of a Minister of Parliament known for 
supporting immigrants’ rights. The BIA concluded that “[w]hether treated as a motion 
to reopen or one seeking reconsideration,” Adebowale’s motion was untimely. 
See 8 U.S.C. §§ 1229a(b)(5)(C)(i), (c)(6); 8 C.F.R. §§ 1003.2(b), 1003.23(b)(4)(ii). It went on 
to characterize the motion as a “virtual[] duplicate” of the one it had recently denied, 
and declined to revisit the decision. As for the cover letter, the BIA added that 
Adebowale failed to submit the news articles he cited, and even if he had submitted 
Nos. 16‐3676 & 17‐1842                                                     Page  3 
 
them, he had not “shown how such documents would … have shown materially 
changed country conditions in his case.”   

        Adebowale now seeks review of the BIA’s denial of his June and November 2016 
motions. Because his petition relating to his June motion to reopen (No. 16‐3676) was 
filed one day late, however, we ordered Adebowale to address in his brief whether an 
exception applied under Federal Rule of Appellate Procedure 26(a)(3), which extends 
the filing period by one day if the clerk’s office is inaccessible on the due date. 
Adebowale explained that he tried to drop off his petition after hours on the day it was 
due, believing that the clerk’s office would accept it as having been received on that 
day, but the office was closed. This explanation, however, is not comparable to the 
extraordinary circumstances such as severe weather, natural disaster, or technological 
glitches that might excuse an untimely filing. See Carter v. Hodge, 726 F.3d 917, 920 
(7th Cir. 2013); Chao Lin v. U.S. Atty. Gen., 677 F.3d 1043, 1045 (11th Cir. 2013). Thus, we 
do not have jurisdiction over his first petition (No. 16‐3676), see Ajose v. Gonzales, 
408 F.3d 393, 395 (7th Cir. 2005), and we will deny his motion to submit new evidence.   

        With regard to Adebowale’s petition to review his November 2016 motion to 
reopen (No. 17‐1842), he argues that the BIA erred by failing to take judicial notice of 
the unsubmitted news articles that, he maintains, show changed country conditions. 
(He does not appear to challenge the BIA’s denial of his motion to reconsider.) An 
applicant seeking to reopen proceedings bears the burden to show (1) changed country 
conditions, (2) that are material, and (3) that the evidence showing changed 
circumstances was not previously available and could not have been discovered or 
presented at the prior hearing in the case. 8 U.S.C. § 1229a(c)(7)(C)(ii); Ramos‐Braga 
v. Sessions, 900 F.3d 871, 881 (7th Cir. 2018). We review the BIA’s denial of motions to 
reopen for abuse of discretion. Id; Yahya v. Sessions, 889 F.3d 392, 395–96 (7th Cir. 2018). 

        The BIA properly concluded that Adebowale failed to carry his burden. Even 
assuming the BIA could identify and take judicial notice of the news articles, see Shu 
Han Liu v. Holder, 718 F.3d 706, 710 (7th Cir. 2013); Medhin v. Ashcroft, 350 F.3d 685, 690 
(7th Cir. 2003), Adebowale failed to identify the articles or to explain based on the 
information purportedly in those articles how they demonstrated “a fundamental shift 
in the safety and security of his country,” Yahya, 889 F.3d at 396.   

       We have considered Adebowale’s remaining arguments and none has merit.   
Nos. 16‐3676 & 17‐1842                                                               Page  4 
 
       For the foregoing reasons, we DISMISS Adebowale’s first petition (No. 16‐3676) 
for lack of jurisdiction and AFFIRM the BIA’s decision related to his second       
(No. 17‐1842). Adebowale’s motion to submit additional evidence is DENIED.